          Case 3:20-cv-00201-RCJ-WGC Document 6 Filed 04/20/20 Page 1 of 3




 1   AARON D. FORD
       Attorney General
 2   KEVIN A. PICK
      Senior Deputy Attorney General
 3    Nevada Bar No. 11683
     CAMERON P. VANDENBERG
 4    Chief Deputy Attorney General
      Nevada Bar No. 4356
 5   Nevada Office of the Attorney General
     5420 Kietzke Lane, Suite 202
 6   Reno, NV 89511
     (775) 687-2129 (phone)
 7   (775) 688-1822 (fax)
     Email: kpick@ag.nv.gov
 8            cvandenberg@ag.nv.gov
     Attorneys for Defendant, State of Nevada
 9   ex rel. its Department of Corrections

10
                             UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF NEVADA
12
13   MARDELLE PETERSEN,                             Case No. 3:20-cv-00201-RCJ-WGC
14            Plaintiff,
15   v.                                                      STIPULATION AND ORDER
                                                          EXTENDING TIME TO ANSWER OR
16   THE STATE OF NEVADA, ex rel. its                        OTHERWISE RESPOND TO
     NEVADA DEPARTMENT OF                                    PLAINTIFF’S COMPLAINT
17   CORRECTIONS,
18                                                                (FIRST REQUEST)
              Defendant.
19
20           Defendant, State of Nevada ex rel. its Department of Corrections (“NDOC”), and
21   Plaintiff, Mardelle Petersen, by and through undersigned counsel, pursuant to LR IA 6-1 and LR
22   IA 6-2, hereby submit their Stipulation and Order Extending Time to Answer or Otherwise
23   Respond to Plaintiff’s Complaint. This is the first request for an extension of time to file an
24   answer or otherwise respond to Plaintiff’s Complaint.
25           Plaintiff, Mardelle Petersen, filed a Complaint (ECF No. 1) on April 2, 2020. Defendant
26   was served with the Complaint on April 6, 2020, and the Attorney General was served on April
27   8, 2020. The deadline for Defendant to answer or otherwise respond to the Complaint is April
28   27, 2020.

                                                      1
        Case 3:20-cv-00201-RCJ-WGC Document 6 Filed 04/20/20 Page 2 of 3




 1          Due to the challenges presented by the current pandemic crisis, defense counsel’s pre-
 2   existing professional obligations, and Senior Deputy Attorney General Pick’s previously
 3   scheduled paternity leave through April 24, 2020, Defendant needs additional time to compile
 4   information and prepare its response to the Complaint.
 5          Upon agreement by and between the parties, through their respective counsel, the
 6   undersigned counsel requests that this Court grant Defendant a 30-day extension of time, up to
 7   and including, Monday, May 28, 2020, to file an answer or motion in response to Plaintiff’s
 8   Complaint.
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                      2
        Case 3:20-cv-00201-RCJ-WGC Document 6 Filed 04/20/20 Page 3 of 3




 1            By entering into this stipulation, neither party waives any rights they have under statute,
 2   law, or rule with respect to Plaintiff’s Complaint.
 3            DATED: April 20, 2020
 4
     AARON D. FORD
 5   Attorney General
 6   By:      /s/ Cameron Vandenberg                           By:__/s/ Mark Mausert________
 7         KEVIN A. PICK                                          MARK MAUSERT, Esq.
           Senior Deputy Attorney General                         Nevada Bar No. 2398
 8         Nevada Bar No. 11683                                   729 Evans Avenue
           CAMERON P. VANDENBERG                                  Reno, NV 89512
 9
           Chief Deputy Attorney General                          (775) 786-5477 (phone)
10         Nevada Bar No. 4356                                    (775) 786-9658 (fax)
           Office of the Attorney General                         Email: mark@markmausertlaw.com
11         5420 Kietzke Lane, Suite 202                          Attorneys for Plaintiff Mardelle Petersen
12         Reno, NV 89511
            (775) 687-2129 (phone)
13          (775) 688-1822 (fax)
            Email: kpick@ag.nv.gov
14                   cvandenberg@ag.nv.gov
15         Attorneys for Defendant, State of Nevada
           ex rel. its Department of Corrections
16
17                                                  ORDER
18                                                  IT IS SO ORDERED.
19
20                                                  ____________________________________
                                                    UNITED STATES MAGISTRATE JUDGE
21
                                                    Dated: April 20, 2020
22
23
24
25
26
27
28

                                                           3
